Title: To Thomas Jefferson from Jean Louis Fernagus de Gelone, 15 May 1804
From: Fernagus de Gelone, Jean Louis
To: Jefferson, Thomas


          
            Monsieur le Président
            15. Mai 1804. Philadelphia
          
          Vous êtes le prémier-Magistrat du pays où règne la Liberté. Pourquoi donc un Jeune français, déplorable Victime de la tyrannie du prémier-Consul Bonaparte, hasarderait-il de se mettre sous la protection des lois des États-Unis? ah! c’est parceque, quoiqu’il soit réfugié à Philadelphie, il craint de n’être pas assez à l’abri des coups que pourraient lui lancer sourdement Certains-hommes qui, s’ils ne peuvent éxercer dans ce pays ci, un pouvoir qui serait obéi en France, ont du moins toujours beaucoup d’ascendant sur les Âmes qui Se vendent.
          J’étais éxilé dans la Guyanne Française, depuis deux ans et demi, lorsque le Ciel a permis que J’échappâsse aux Griffes du Tigre Victor Hugues, Gouverneur de cette Colonie.
          Le crime que le Ministre de la Police-Générale à Paris, m’a fait entendre que le premier Consul m’imputait (Je n’ai été frappé d’aucun Jugement.) n’est peut-être pas assez énorme pour que J’espère d’intéresser, par là, les vrais Amis de l’humanité. en effet, la source de trois années d’angoisses, de privations, d’humiliations et de travaux toujours très pénibles pour moi, par deux raisons, la prémière, que mon Adolescence s’était passée exclusivement à des voiages et à l’étude des Belles-Lettres, & la seconde, que J’exécutais ces travaux grossiers dans un des climats les plus brûlans de la Zône-torride, et sous les yeux d’un Capitaine-Nègre; la source, dis-je, de tant de misères, ne venait que de la lecture que J’avais faite de quelques satires (bien méchantes, il est vrai) peu satisfaisantes pour la gloire de Bonaparte et l’amour-propre de sa femme, dans un cercle assez brillant à Paris.
          Ces détails sont, peut être, superflus. Pardonnez les moi, Monsieur Le Président, et croyez que, si Je vous en ai étourdi, c’est parceque J’étais persuadé d’avance que mes plaintes trouveraient accès dans votre cœur. Je me suis donc plu a essayer d’exciter ce Cœur Compatissant à une sensation qui doit m’être avantageuse de plus d’une manière.
          J’ai l’honneur d’être avec la plus haute considération et le plus profond respect, Monsieur le Président, Votre très humble & trés obéissant Serviteur.
          
            J. L. Fernagus
          
          
            Que Je me tiendrais honoré et heureux, Monsieur Le Président, de recevoir une reponse de Vous!
          
         
          Editors’ Translation
          
            
              Mr. President,
              15 May 1804. Philadelphia
            
            You are the chief magistrate of the country where liberty reigns. Why then would a young Frenchman, a terrible victim of First Consul Bonaparte’s tyranny, venture to place himself under the protection of the laws of the United States? Ah! It is because, even though he has found refuge in Philadelphia, he fears he is not sufficiently protected from the attacks that could be secretly launched on him by certain men who, if they cannot exercise in this country a power that would be obeyed in France, always have influence over those who can be bribed.
            After two and a half years of exile in French Guiana, fate allowed me to escape from the clutches of the tiger Victor Hugues, the governor of that colony.
            The crime of which the first consul is said, by the minister of police in Paris, to have accused me (I was never indicted) may not be serious enough to interest the true friends of humanity. Three years of anguish, privation, humiliation, and hard labor were painful for two reasons. First, because I had spent my adolescence almost entirely in travel and literary study. And second, because I was sentenced to forced labor in one of the hottest climates of the torrid zone, under the eyes of a black taskmaster. The source of so much misery was merely my reading, within a quite brilliant Parisian circle, some (admittedly wicked) satires that were unflattering to Bonaparte’s glory and his wife’s pride.
            These details may be superfluous. Forgive me, Mr. President, and believe that if I have deluged you it is because I knew in advance that my lament would find access to your heart. It gave me pleasure to try to stir your compassionate heart to help me in various ways.
            Mr. President, with the highest esteem and deepest respect, I have the honor of being your very humble and obedient servant.
            
              J. L. Fernagus
            
            
              I would be so honored and happy to receive a reply from you!
            
          
        